Title: Bernard Peyton to Thomas Jefferson, 9 September 1819
From: Peyton, Bernard
To: Jefferson, Thomas


					
						Dear Sir,
						
							Rich’d
							9th Septemr 1819
						
					
					I regreted very much indeed that the unfortunate failure of Col Nicholas and other circumstances should have compelled me to return to Richmond from the other side the mountain by a more direct route than I contemplated when I left home, & of course deprived me of the pleasure of seeing you at Poplar Forrest as I intended & very much wished, I am the more concerned at this, since I hear it might have been in my power to render you some service in the unfortunate predicament you, like myself, have been lately placed by the suspension of Col N., I trust tho’ it may not yet be too late, & pray you now to be assured that any service whatever I can render you in this business or any other, will be performed with the utmost cheerfulness, &  beg you will at all times command me without reserve.   Mr Gibson has no doubt informed you of the situation of the notes you are bound for, for Col N., when they next become due, & what the Bank will expect from you, I therefore consider it unnecessary to repeat it, & will merely add whilst on this subject, that the general impression here is, that the specific leins given by Col N. previous to his failure to various individuals to secure debts not of an usurious character will very nearly sweep his whole estate, & leave some of his endorsers, & debts  ity unprovided for, of this tho’  tainly, but as far as I am concerned individually, never calculate on receiving one shilling, altho’ the debt was contracted, & always continued in perfect confidence, & relying solely on his honor.—I mention these things to you confidentially, &  merely to give you my idea of his affairs that you may shape your course accordingly for what you are concerned: The feelings & sentiments of the people here on the subject are extremely strong in condemnation of the course the Col has persued, and expressed without reserve, I tho’ for many reasons should not like to be considered as taking any part in it.   Thinking it possible you may not be correctly informed of the time of falling due the notes you are on for Col Nicholas, I enclose the notices herewith, as well as the $3,000 note at the Farmers Bank which the Col endorsed for you
					The cement & small Box Books mentioned in a former letter as having been received, are still on hand waiting a conveyance, the first that offers shall be embraced.
					
						With great respect & esteem Dr sir
						Your Mo: Obd: Sert:
						
							Bernard Peyton
						
					
				